Case 3:20-cv-00838 Document 1-2 Filed 10/30/20 Page 1 of 10 PageID# 5
                                                   EXHIBIT A
Case 3:20-cv-00838 Document 1-2 Filed 10/30/20 Page 2 of 10 PageID# 6
Case 3:20-cv-00838 Document 1-2 Filed 10/30/20 Page 3 of 10 PageID# 7
Case 3:20-cv-00838 Document 1-2 Filed 10/30/20 Page 4 of 10 PageID# 8
Case 3:20-cv-00838 Document 1-2 Filed 10/30/20 Page 5 of 10 PageID# 9
Case 3:20-cv-00838 Document 1-2 Filed 10/30/20 Page 6 of 10 PageID# 10
Case 3:20-cv-00838 Document 1-2 Filed 10/30/20 Page 7 of 10 PageID# 11
Case 3:20-cv-00838 Document 1-2 Filed 10/30/20 Page 8 of 10 PageID# 12
      Case 3:20-cv-00838 Document 1-2 Filed 10/30/20 Page 9 of 10 PageID# 13




VIRGINIA:

                      IN THE CIRCUIT COURT FOR THE CITY OF RICHMOND

BASIL TRISCARI,

     Plaintiff,

v.                                                    Case No. CL20004484-00

NICHOLAS W. KACKLEY AND
BOCKTING ESCORT LLC,

     Defendants.

                  28 U.S.C. § 1446(d) NOTICE OF FILING NOTICE OF REMOVAL

         To:        Clerk, Circuit Court for the City of Richmond

         PLEASE TAKE NOTICE that, pursuant to 24 U.S.C. § 1446(d), a Notice of Removal

was filed on October 30, 2020 in the United States District Court for the Eastern District of

Virginia, Richmond Division with respect to the above-captioned matter. A copy of the Notice of

Removal is attached. This notice effectuates the removal of this action to the United States

District Court and operates to stay all further proceedings in this Circuit Court.


                                                         NICHOLAS WILLIAM KACKLEY
                                                         AND BOCKTING ESCORT LLC

                                                         By Counsel




Caroline L. Callahan (VSB No. 88497)
Harman, Claytor, Corrigan & Wellman
1900 Duke Street, Suite 210
Alexandria, Virginia 22314
804-747-5200 - Phone
804-747-6085 - Fax
ccallahan@hccw.com
   Case 3:20-cv-00838 Document 1-2 Filed 10/30/20 Page 10 of 10 PageID# 14




                                     CERTIFICATE

      I hereby certify that a true copy of the foregoing was sent via mail and email this
__30th_____ day of October, 2020 to:

               Andrea J. Geiger, Esq.
               The Joel Bieber Firm
               6806 Paragon Place, Suite 100
               Richmond, VA 23230
               ageiger@joelbieber.com



                                             ________________________________
                                             Caroline L. Callahan




                                                2
